Citation Nr: 0715957	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  04-42 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an effective date prior to September 23, 
1991 for the assignment of a 30 percent evaluation for the 
service-connected post-traumatic stress disorder (PTSD).  

2.  Entitlement to an effective date prior to May 15, 2003 
for the assignment of a 50 percent evaluation for the 
service-connected PTSD.  

3.  Entitlement to an effective date prior to March 4, 2004 
for the assignment of a 70 percent evaluation for the 
service-connected PTSD.  


ATTORNEY FOR THE BOARD

J. W. Loeb




INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968 and from September 1974 to December 1975.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the RO.  

The request for a personal hearing at the RO before the 
Board, which was scheduled for April 7, 2005, was withdrawn 
by the veteran in a statement received by VA in March 2005.  

The veteran was service connected for PTSD and assigned a 10 
percent evaluation, effective on April 22, 1983, by rating 
decision in May 1984.  The veteran requested an increase in 
his service-connected PTSD in January 1985, and this claim 
was subsequently denied by the RO and then by the Board in 
February 1989.  

The veteran subsequently filed a claim for increase in August 
1991.  This issue was remanded by the Board in July 1998 and 
in May 2002.  

A May 2003 rating decision assigned an increased evaluation 
of 30 percent for PTSD effective on September 23, 1991.  

A February 2004 rating decision assigned an increased 
evaluation of 50 percent effective on May 15, 2003 and a 
total compensation rating based on individual unemployability 
effective on September 20, 2003, the date the veteran stopped 
working.  

An April 2004 rating decision granted an increased evaluation 
of 70 percent for PTSD effective on March 4, 2004.  The 
veteran subsequently filed a timely appeal of the effective 
dates of the above increases.  Consequently, the veteran's 
current claims are rephrased as listed on the title page.  



FINDINGS OF FACT

1.  In February 1989, the Board denied the veteran's claim 
for an evaluation in excess of 10 percent for service-
connected PTSD.  

2.  The subsequent claim for increase is shown to have been 
received by VA on August 21, 1991.  

3.  The service-connected PTSD is not shown to have been 
productive of more than definite social and industrial 
impairment or occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks prior to 
May 15, 2003.  

4.  The service-connected PTSD is first shown to have been 
productive of a level of disablement that more closely 
resembled that of occupational and social impairment, with 
deficiencies in most areas and an inability to establish and 
maintain effective relationships beginning on May 15, 2003.  

5.  The service-connected PTSD currently is not shown to be 
productive of total occupational and social disablement.  



CONCLUSIONS OF LAW

1.  August 21, 1991, the date of receipt of the claim for 
increase, is the earliest that a 30 percent rating for the 
service-connected PTSD is assignable.  38 U.S.C.A. §§ 1155, 
5110 (West 2002); 38 C.F.R. §§ 3.400, 4.7, 4.130 including 
Diagnostic Code 9411 (2006).  

2.  An effective date for the assignment of a rating higher 
30 percent earlier than May 15, 2003, for the service-
connected PTSD is not for application.  38 U.S.C.A. §§ 1155, 
5110 (West 2002); 38 C.F.R. §§ 3.400, 4.7, 4.130 including 
Diagnostic Code 9411 (2006).  

3.  An effective for the assignment of a 70 percent rating, 
but not higher beginning on May 15, 2003, for the service-
connected PTSD is for application.  38 U.S.C.A. §§ 1155, 5110 
(West 2002); 38 C.F.R. §§ 3.400, 4.7, 4.130 including 
Diagnostic Code 9411 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  Regulations implementing the VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

In August 2002, the RO sent the veteran a letter, with a copy 
to his representative at the time, in which he was informed 
about the VCAA.  Moreover, the September 2004 Statement of 
the Case provided the veteran with the laws and regulations 
with regard to establishment of the effective date of an 
increased rating.  See Dingess v. Nicholson, No. 01-1917 
(U.S. Vet. App. March 3, 2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  However, because the issues 
in this case involve entitlement to earlier effective dates, 
a current examination is not relevant.  

The Board concludes that all available evidence that is 
pertinent to the claims decided herein has been obtained and 
that there is sufficient evidence on file on which to make a 
decision on each issue.  There is no indication that 
additional relevant evidence exists, and the veteran has not 
pointed to any additional information that needs to be added 
to his VA claims folders with respect to the issues decided 
herein.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2005).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  


Pertinent Law and Regulations

The general rule with respect to the effective date of an 
award of increased compensation is that the effective date of 
such award "shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a).  

This statutory provision is implemented by the regulation, 
which provides that the effective date for an award of 
increased compensation will be the date of receipt of claim 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1).  

An exception to that general rule applies under circumstances 
where evidence demonstrates that a factually ascertainable 
increase in disability occurred within the one-year period 
preceding the date of receipt of a claim for increased 
compensation.  

In that circumstance, the law provides that the effective 
date of the award "shall be the earliest date as of which it 
is ascertainable that an increase in disability had occurred, 
if application is received within one year from such date."  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also 
Harper v. Brown, 10 Vet. App. 125, 126 (1997); VAOPGCPREC 12-
98; 63 Fed. Reg. 56704 (1998).  

The United States Court of Appeals for Veterans Claims 
(Court) has made it clear that the question of when an 
increase in disability is factually ascertainable is answered 
by the Board based on the evidence in a veteran's VA claims 
folder.  "Evidence in a claimant's file which demonstrates 
that an increase in disability was 'ascertainable' up to one 
year prior to the claimant's submission of a 'claim' for VA 
compensation should be dispositive on the question of an 
effective date for any award that ensues."  Quarles v. 
Derwinski, 3 Vet. App. 129, 135 (1992).  

Appellate review is initiated by the filing of a notice of 
disagreement and completed by the filing of a substantive 
appeal after a statement of the case has been furnished.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201 
(2006).  

In order to perfect an appeal to the Board, a claimant must 
file a substantive appeal, which consists of a properly 
completed VA Form 9 or correspondence containing the 
necessary information.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.202 (2006).  

The notice of disagreement must be filed within one year from 
the date that the RO mails notice of the determination.  The 
date of mailing of the notification is presumed to be the 
same as the date of the letter.  38 C.F.R. § 20.302(a) 
(2006).  

The substantive appeal must be filed within sixty days from 
the date of the statement of the case, or within the 
remainder of the one year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  The date of mailing of the 
statement of the case will be presumed to be the same as the 
date of the statement of the case for purposes of determining 
whether an appeal has been timely filed.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302(b).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2006).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2006).  

Separate diagnostic codes identify the various disabilities.  
The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. §§ 4.1, 4.2, 
4.41 (2005); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The rating schedule criteria for evaluating PTSD changed on 
November 7, 1996.  The veteran filed his claim of increased 
rating for service-connected PTSD in August 1991.  
Consequently, both the old and new rating criteria apply in 
this case.  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-03; 69 Fed. Reg. 25179 
(2003).  

The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-00; 65 Fed. 
Reg. 33422 (2000); see also Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).  

Under the old rating criteria, a 10 percent evaluation is 
warranted for PTSD when there is less than the criteria for 
the 30 percent evaluation, with emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment.  

A 30 percent evaluation is warranted when there is definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  

A 50 percent evaluation is warranted when the ability to 
establish or maintain effective or favorable relationships is 
considerably impaired and, by reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  

A 70 percent evaluation requires that the ability to 
establish and maintain effective or favorable relationships 
with people be severely impaired and that the psychoneurotic 
symptoms be of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  

A 100 percent evaluation requires that attitudes of all 
contacts except the most intimate be so adversely affected as 
to result in virtual isolation in the community; or there be 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in a profound retreat from 
mature behavior, or the individual must be demonstrably 
unable to obtain or retain employment.  38 C.F.R. § 4.132, 
including Diagnostic Code 9411 (1996).  

Under current Diagnostic Code 9411, 38 C.F.R. § 4.132, a 10 
percent evaluation is assigned for PTSD when there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and the ability to 
perform occupational tasks only during periods of significant 
stress, or symptoms controlled by continuous medication.  

A 30 percent evaluation requires occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (for 
example, retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  

A 70 percent evaluation is warranted for psychiatric 
disability if it is productive of occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is warranted for psychiatric 
disability if it is productive of total social and 
occupational impairment due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  38 C.F.R. § 4.130 (2006).

Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), [citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994)].  

A GAF score of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  See QUICK REFERENCE TO THE DIAGNOSTIC 
CRITERIA FROM DSM-IV, 46-7 (1994).  


Analysis

Effective Date Earlier Than September 23, 1991 For A 30 
Percent Rating

The veteran's claim for a rating in excess of 10 percent for 
service-connected PTSD was denied by the Board in a decision 
dated in February 1989.  The Board's decision is final.  
38 C.F.R. § 20.1100 (2006).  

Although the veteran attempted to appeal the Board decision 
in a statement received by VA in August 1990, an October 1990 
VA letter essentially noted that the Board decision was 
final.  

The next correspondence from the veteran that could be 
considered a claim for increase is shown to have been 
received by VA on August 21, 1991.  A subsequent statement 
was received from the veteran on September 23, 1991.  

A May 2003 rating decision assigned a 30 percent evaluation 
for service-connected PTSD, effective on September 23, 1991, 
which the RO indicated was the date that the RO filed for an 
increased evaluation.  

The Board notes that there is no medical evidence on file 
within a year prior to the August 21, 1991, the date of claim 
for increase.  Consequently, a date earlier than the date of 
claim for the assignment of  a 30 percent evaluation for 
service-connected PTSD is not for application in this case.  

Because the August 21, 1991 date of claim is actually earlier 
than the September 23, 1991 current effective date, an 
earlier effective date of August 21, 1991 is granted for a 30 
percent rating for service-connected PTSD.  


Effective Date Earlier Than May 15, 2003 For A Rating Higher 
Than 30 Percent 

Although a private medical report dated in March 1995 
reported "serious and chronic disabling" PTSD symptoms, the 
veteran was able to work as a civilian employee of the 
Federal Corps of Engineers.  

When examined by VA in October 1999, he was still working for 
the Corps of Engineers.  The veteran's PTSD symptoms were 
described as mild to moderate, with a GAF score of 65, and it 
was noted that his symptoms did not appear to limit his 
ability to work.  

Similarly, when he was examined by VA in April 2003, the 
veteran's PTSD symptoms were considered mild to moderate and 
his GAF score was 65.  

Significantly, his thought processes were goal-directed, 
coherent and logical.  He did not describe panic attacks, 
ritualistic behavior, paranoid ideation, difficulties with 
impulse control, irritability, hypervigilance or exaggerated 
startle response.  

There is no additional medical evidence on file between the 
time of the April 2003 VA examination and a May 15, 2003 
private examination report.  Consequently, the medical 
evidence as a whole prior to May 15, 2003 does not show the 
requirements needed for an evaluation in excess of 30 percent 
for service-connected PTSD under either the old or the new 
rating criteria.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).   


Effective Date Earlier Than March 4, 2004 For A 70 Percent 
Rating

It must now be determined whether there is medical evidence 
on file prior to March 4, 2004 that warrants an evaluation of 
70 percent for the service-connected PTSD under the current 
schedular criteria.  

To warrant a 70 percent evaluation there would need to be 
evidence of symptomatology productive of occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

The private medical report of May 15, 2003, in the Board's 
opinion, shows that the service-connected PTSD was productive 
of a disability picture that more nearly approximated that of 
occupational and social impairment, with deficiencies in most 
areas and an inability to establish and maintain effective 
relationships.  

When examined by Life Recovery in May 2003, the veteran's 
hygiene was good, and his speech was relevant and coherent.  
Significantly, the veteran for the first time was diagnosed 
with severe PTSD, and the examiner assigned a GAF score of 55 
at that time.  

The VA examination in March 2004 also revealed symptomatology 
indicative of a level of disability warranting a 70 percent 
rating, including difficulty in understanding complex 
commands, impairment of short and long-term memory, impaired 
judgment, impaired abstract thinking, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work relationships.  

However, the veteran in this regard is not shown to be 
experiencing total occupational and social impairment due to 
symptomatology attributable to the service-connected PTSD.  

Although at least some of the symptomatology noted during 
this period might be due to nonservice-connected conditions, 
there is no definitive basis to separate this from the 
service-connected symptomatology for the period in question.  
Consequently, all of this symptomatology is considered to be 
due to the veteran's service-connected PTSD.  See Mittleider 
v. West, 11 Vet. App. 181, 182 (1998).  

The Board finds that the medical evidence shows 
symptomatology indicative of a 70 percent evaluation, but not 
more, beginning on May 15, 2003.  Consequently, an effective 
date prior to May 15, 2003, but not earlier for the 
assignment of a 70 percent evaluation for service-connected 
PTSD is warranted.  



ORDER

An effective date of August 21, 1991 for the assignment of a 
30 percent evaluation for service-connected PTSD is granted.  

An effective date prior to May 15, 2003 for the assignment of 
a rating higher than 30 percent for service-connected PTSD is 
denied.  

An effective date of May 15, 2003 for the assignment of a 70 
percent evaluation for service-connected PTSD is granted, 
subject to the regulations controlling disbursement of VA 
monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


